Case 3:20-cv-00064-SDD-RLB Document1-2 01/31/20 Page 1of5
NATIONAL REGISTERED AGENTS, INC.

SERVICE OF PROCESS SUMMARY TRANSMITTAL FORM
To: VALERIE SCOTT
WAYNE ELECTRICAL & MECHANICAL COMPANY, INC. SOP Transmittal # 537001758
1923 E Cherry St
Jesup, GA 31546-3212 -
800-592-9023 - Telephone
Entity Served: UNIVERSAL ELECTRIC COMPANY. INC. (Domestic State: GEORGIA)

Enclosed herewith are legal documents received on behalf of the above captioned entity by National Registered Agents. Inc. or its Affiliate
in the State of LOUISIANA on this 17 day of January, 2020. The following is a summary of the document(s) received:

1. Title of Action: DA'VONTAY DAVIS, Pltf. vs. AMERISURE INSURANCE COMPANY, ET AL.. Dfts. // TO:
UNIVERSAL ELECTRIC COMPANY INC

2. Document(s) Served: = Other: Citation, Petition

3. Court of Jurisdiction/Case Number: 18th Judicial District Court. Parish of Therville. LA
Case # 079614

4, Amount Claimed, if any: N/A

5. Method of Service:

_X_ Personally served by: _X_ Process Server Law Enforcement Deputy Sheriff ~_ U.S Marshall
Delivered Via: Certified Mail Regular Mail Facsimile

___ Other (Explain):
6. Date and Time of Receipt: 01/17/2020 08:50:00 AM CST

7. Appearance/Answer Date: Within 15 days after the service hereof.

8. Received From: RICHARD F. ZIMMERMAN, III 9. Carrier Airbill # 1ZY041160191495890
5656 Hilton Avenue
BATON ROUGE, LA 70808
225-388-3115 10. Call Made to: Not required

11. Special Comments:

SOP Papers with Transmittal, via UPS Next Day Air

NATIONAL REGISTERED AGENTS, INC. CopiesTo:

Transmitted by Amy McLaren

The information contained in this Summary Transmittal Form is provided by National Registered Agents, Inc. for informational purposes only and should not

be considered a legal opinion. It is the responsibility of the parties receiving this form to review the legal documents forwarded and to take appropriate action.

ORIGINAL

 

 
7 Case 3:20-cv-00064-SDD-RLB Document 1-2 Gai 20f5_

DA’VONTAY DAVIS DOCKET NO: SECTION: DS
VERSUS 187™ JUDICIAL DISTRICT COURT
AMERISURE INSURANCE COMPANY, PARISH OF IBERVILLE
UNIVERSAL ELECTRIC COMPANY, INC.

AND LUTHER DRIGGER STATE OF LOUISIANA

We de de de ole he eke dee he dee Jee ok de ake ie ke He de ok He ake ae Hea de ae ee ek dee kee kek K KK KKKEKKEKRRKKK KKK REAR K RK RAK KKK KKREREEE

PETITION FOR DAMAGES

 

NOW INTO COURT, through undersigned counsel, comes Plaintiff, DA7VONTAY DAVIS, a
perscn of the legal age of majority, domiciled in the State of Louisiana, who respectfully represents the

following Petition for Damages, to wit:

Made defendants herein are the following:
A. AMERISURE INSURANCE COMPANY, upon information and belief, a foreign
insurance company authorized to do and doing business in the State of Louisiana, who can

be served through its registered agent, Louisiana Secretary of State, 8585 Archives Avenue,
Baton Rouge, Louisiana 70809;

B. UNIVERSAL ELECTRIC COMPANY, INC., upon information and belief, a Georgia
corporation that is licensed to do and doing business in the State of Louisiana, who can be
served through its registered agent, CT Corporation, 3867 Plaza Tower Drive, Baton
Rouge, Louisiana 70816; and,

Cc. LUTHER DRIGGER, upon information and belief, a Georgia resident of the full age of
majority, who can be served pursuant to the provisions of the Louisiana Long-Arm Statute,
La. R.S. 13:3201, et seq., at 689 Cartertown Road, Richmond Hill, Georgia 31324.

2.

The above named defendants are justly and truly indebted, jointly and in solido, unto the Petitioner
for damages, injuries, and losses sustained, together with legal interest from the date of judicial demand,
costs of these proceedings, and other general and equitable relief described herein for the following
reasons:

3.

On or about January 9, 2019, at approximately 5:45 a.m., DA7VONTAY DAVIS, was operating
a 2006 Saturn Ion, hereinafter referred to as the “DAVIS VEHICLE”, traveling south on Highway 405
in Iberville Parish, Louisiana,

4,

At the same time, LUTHER DRIGGER was operating a 2007 Ford F150, owned by
UNIVERSAL ELECTRIC COMPANY, INC., hereinafter referred to as the “UNIVERSAL
VEHICLE”, also traveling south on Louisiana Highway 405 an unknown distance behind the DAVIS

VEHICLE.
Case 3:20-cv-00064-SDD-RLB Documenti1-2 01/31/20 Page 3 of5

5.

Shortly thereafter, the DAVIS VEHICLE came to a stop on Louisiana Highway 405 due to traffic

congestion.

6.

At which time, the UNIVERSAL VEHICLE suddenly and without warning crashed into the rear

of the DAVIS VEHICLE in such a violent manner, the DAVIS VEHICLE was pushed across the

northbound lane of Louisiana Highway 405, flipping upside down, and then coming to a final rest in a

ditch.

7.

As a result of the above described collision, plaintiff, DA7>VONTAY DAVIS, sustained severe

and disabling injuries, including, but not limited to:

1)
2)
3)
4)
5)
6)

Severe headaches;

Traumatic Brain injury:

Neck pain;

Arm pain;

Back pain;

Other injuries which will be more fully established at trial.

8.

Petitioner, DA’ VONTAY DAVIS, claims the following damages as a result of this collision and

his resulting injuries:

1)
2)
3)
4)
5)
6)
1)
8)

9)

Physical pain and suffering — past, present and future;
Mental pain, anguish and distress— past, present and future;
Loss of enjoyment of life — past, present and future;
Disability — past, present and future;

Medical expenses — past, present and future;

Lost Wages— past, present and future;

Loss of earnings capacity— past, present and future;

Property Damage; and
Other elements of damages to be more fully set forth at the trial of this matter.

9.

Petitioner avers that defendants, LUTHER DRIGGER and UNIVERSAL ELECTRIC

COMPANY, INC., are liable for all such injuries caused by their fault and neglect under LA C.C. art.

2315.
Case 3:20-cv-00064-SDD-RLB Document1-2 01/31/20 Page 4of5

10.

Petitioner alleges that a substantial cause of the collision and the Petitioner’s damages was the

fault and negligence of LUTHER DRIGGER, which is described in part, but not exclusively, as follows:

1)
2)
3)
4)
5)
6)
7)

8)

In failing to see what he should have seen and if have seen, in failing to heed;

In following too closely;

In failing to maintain control of his vehicle;

In failing to keep a proper lookout;

In driving in a reckless and/or careless manner;

In crashing into the rear of petitioner’s vehicle;

In driving while distracted; and

Any and all acts of negligence, omissions, and/or legal fault that shall be discovered and

shown at the time of this trial, including violations of federal, state, and parish traffic
regulations and ordinances.

11.

Petitioner is informed, believes, and therefore alleges that at all times material hereto, LUTHER

DRIGGER was in the course and scope of his employment with defendant, UNIVERSAL ELECTRIC

COMPANY, INC., causing UNIVERSAL ELECTRIC COMPANY, INC. to be responsible for any and

all negligence and fault of LUTHER DRIGGER in connection with the above-described incident. Petitioner

therefore specifically pleads the doctrine of respondeat superior under LA C.C. art 2320.

12.

In addition to the negligence alleged heretofore, Petitioner alleges that a substantial cause of the

above-described collision was the fault and/or negligence of UNIVERSAL ELECTRIC COMPANY »

INC., which is described in part, but not exclusively as follows:

1)
2)
3)
4

5)

In failing to provide proper driving training;
In failing to employ a safe and competent driver;

In failing to properly supervise and instruct its drivers;

' In permitting their employees to drive while distracted; and

Any and all acts of negligence, omissions, and/or legal fault that shall be discovered and
shown at the time of this trial, including violations of federal, state, and parish traffic
regulations and ordinances.

13.

Petitioner is informed, believes and therefore alleges that at the time of the collision, the defendant,

AMERISURE INSURANCE COMPANY had issued one or more insurance policies that provided

coverage for the damages claimed herein and under the laws of the State of Louisiana, was in full force

and effect at the time of the collision, and which insurance inures to the benefit of Plaintiff under the

3
7 Case 3:20-cv-00064-SDD-RLB Document1-2 01/31/20 Page5of5

provisions of the Louisiana Direct Action Statute, L.A. R.S. 22:1269.

14.

WHEREFORE, PETITIONER PRAYS that the defendants be served with a copy of this

petition and citation, and after ali legal delays and due proceedings had, there be judgment in favor of the

Petitioner, DA’VONTAY DAVIS and against the defendants, AMERISURE INSURANCE

COMPANY, UNIVERSAL ELECTRIC COMPANY, INC., AND LUTHER DRIGGER, jointly

severally, and in solido for compensatory damages in an amount that will fully and adequately satisfy the

demands of justice and equity, together with legal interest thereon form date of judicial demand, until

paid, and for all cost of these proceedings.

Respectfully submitted,

GORDON MCKERNAN INJURY ATTORNEYS

RICHARD F. ZIMMERMAN, III (#31374)

5656 Hilton Avenue

Baton Rouge, Louisiana 70808
Phone: (225) 388-3115
Facsimile: (225) 490-4519

PLEASE SERVE THE FOLLOWING:

 

AMERISURE INSURANCE COMPANY
Through its registered agent

Louisiana Secretary of State

8585 Archives Avenue

Baton Rouge, Louisiana 70809

UNIVERSAL ELECTRIC COMPANY, INC.,
Through its Registered Agent for Service of Process:
CT Corporation

3867 Plaza Tower Drive

Baton Rouge, Louisiana 70816

LUTHER DRIGGER
Via Louisiana Long-Arm Statute, La. R.S. 13:3201, et seq.

689 Cartertown Road yeh de

Richmond Hill, Georgia 31324

TRUE COPY
A -

   
 

 
